Citation Nr: 1100368	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  In July 2007 and September 2009, the Board remanded this 
claim for additional development.

The Board notes that recent VA correspondence to the Veteran has 
been returned.  A review of this correspondence shows that it was 
sent to the Raymond G. Murphy VA facility, where the Veteran 
previously has been an in-patient.  Clearly, he no longer is 
staying there.  His other official address of record is in 
Bloomfield, New Mexico.  The RO should endeavor to determine the 
correct and current address.  Since his claim is being granted 
below, there is no prejudice to him that he did not receive these 
notices.  


FINDING OF FACT

PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such in 
service (or within an applicable presumptive period under section 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.303(f).  

The following provisions apply to claims for service connection 
of posttraumatic stress disorder diagnosed during service or 
based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the 
claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a stressor claimed by the Veteran is related 
to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, 
"fear of hostile military or terrorist activity" 
means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-
imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

(4) If the evidence establishes that the Veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(5) If a posttraumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a posttraumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran was not in combat service, nor does he 
assert such.  Here, the Board must pay particular attention to 
the requirements of 38 C.F.R. § 3.304(f)(3), which, as addressed 
above, provide that VA must consider other substitute forms of 
evidence and information, beyond that contained in the Veteran's 
service records, as possible evidence in support of the 
occurrence of a claimed in-service stressor related to personal 
assault.  Claims involving personal assaults fall within the 
category of situations in which it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran contends that he endured stressors during service.  
His contentions are contained in VA treatment records.  See VA 
medical records dated October 20. 2004 and June 3, 2009.  The 
Veteran described stressors not previously noted in detail in the 
record. He reported stressors based on personal assault.  
Specifically, he stated that while in Vietnam, he was held down 
and forced to watch a couple of girls being raped.  He stated 
that he heard women screaming from another hooch area and went to 
their aid.  He reported that he tried unsuccessfully to 
intervene, and he was severely beaten and kicked in the stomach 
and tail bone.  He stated that he was then forced to watch the 
girls being hurt while restrained.  He stated he could not 
persuade a friend to return with him to confront the soldiers and 
that he reported the incident to his superiors, but they were 
also afraid of the perpetrators.  He also reported that a couple 
of weeks later, he heard the cries of a woman and went to the 
perpetrators' hooch with his pistol.  He indicated that three men 
were waiting in ambush and took his weapon away.  He indicated 
that they held the pistol at his throat and cocked it.  He 
reported that he was severely beaten and that after seeing the 
mutilated girl he was told that this would happen to him if he 
did not shut up.  He felt "gutless" and did nothing until the 
next day when he reported the incident.  Thereafter, for three 
days he remained hypervigilant until he was transferred and that 
at the new station 30 miles away people had been told that he was 
a snitch.  He said that he was shunned, and feared being shot in 
the back.  He reported that he was eventually sent back to the 
United States where he increased his alcohol use to self medicate 
his anxiety.  VA examiners have diagnosed PTSD and the Axis IV 
finding was, war memories, interpersonal stressors.

The Board observes that only the Veteran's induction examination 
is of record with regard to service treatment records.  However, 
service personnel records do confirm an inservice transfer 
(during service in Vietnam) after about 30 days.  

In sum, there is no inservice specific evidence which 
corroborates the Veteran's allegations regarding the claimed 
personal assaults and threats.  As noted, inservice evidence is 
not required and there may be considered other corroborating 
evidence.  In this case, there is other evidence which weighs in 
favor of and against the Veteran's claim.  This evidence consists 
of the personnel records which show an inservice transfer.  In 
addition, VA examiners have attributed psychiatric diagnoses of 
PTSD to the purported stressors and apparently found those 
stressors sufficient to result in the diagnoses.  The medical 
examiners are competent to make those complex assessments.  See 
generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence against the claim consists of the Veteran's failure 
to initially tell VA of his stressors; however, there is 
contemporaneous medical evidence containing the claimed 
stressors.  It appears that he was just non-specific in his claim 
correspondence.  There is not much corroborating evidence, but 
this represents an absence of evidence, rather than negative 
evidence.  See generally Dulin v. Mansfield, 250 Fed. App. 338 
(Fed. Cir. 2007).

As noted above, 38 C.F.R. § 3.303(f) (3) provides that a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  In this case, the Board will afford the 
Veteran the benefit-of-the-doubt, as required by VA law and 
regulations, that the claimed incidents are consistent with the 
places, types, and circumstances of the Veteran's service and 
that there is evidence that tends to corroborate the existence of 
the claimed inservice stressors.  The Board is also persuaded by 
the examiners' conclusions that the Veteran was credible in his 
report of the assaults and threats.  Therefore, there is credible 
and persuasive evidence which places the evidence for and against 
the claim in equipoise.

Accordingly, the Board finds that the evidence in this case is so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule and service connection for PTSD, to include a mood 
disorder and depressive disorder, is warranted.


ORDER

Service connection for PTSD, to include a mood disorder and 
depressive disorder, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


